department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-126584-03 date date internal_revenue_service number release date index number ---------------------- ----------------------- ------------------------------- - re ---------------------- re ---------------------- legend husband ---------------------------- --------------------------------- wife ---------------------- --------------------------- trust ---------------------------------- -------------------------- date -------------------------- date -------------------------- date ------------------------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- amount ----- amount ------------ amount ------------ amount ----------- amount ----------- amount ----------- amount ----------- amount ----------- amount ----------- amount ----------- amount ----------- attorney ------------------ cpa ------------- cpa ------------------ cpa ---------------------------------- dear ----------------- requesting an extension of time under sec_301 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption this is in response to a letter from your authorized representative dated april the facts and representations submitted are summarized as follows husband and wife reside in a community_property_state husband and wife together referred to as taxpayers established an irrevocable_trust trust under an agreement dated date for the benefit of their children and grandchildren son was named as the initial trustee and continues to serve in that capacity under trust’s terms the trustee has the discretion to pay income and principal to the beneficiaries as the trustee deems necessary for the health education maintenance and support of the beneficiaries provided trust does not terminate as a result of such discretionary distributions trust will continue until the death of the last to die of two of taxpayers’ children or for the maximum period allowed by law on termination all principal and income is to be distributed to taxpayers’ grandchildren pursuant to trust’s terms whenever a contribution is made to trust by husband or wife certain beneficiaries are granted a right to withdraw the contribution trust was initially funded with amount when created on date on date husband and wife each contributed closely-held stock to trust valued at amount for a total contribution of amount for the year calendar_year attorney prepared and taxpayers timely filed separate form sec_709 united_states gift and generation-skipping_transfer_tax return for husband and wife the year returns allocated amount of husband’s available gst_exemption to trust and amount of wife’s available gst_exemption to trust after year attorney was not engaged to prepare tax returns for taxpayers in year trust purchased a second-to-die life_insurance_policy on the joint lives of husband and wife the policy was purchased on the advice of a life_insurance representative and taxpayers did not seek separate tax_advice regarding the purchase taxpayers intended to make cash contributions to trust to pay the premiums the policy provided flexibility in the amounts and timing of premium payments from year through year taxpayers made cash contributions to trust and the trustee used the funds to pay the insurance premiums total contributions for the various years were year amount year - amount year - amount year - amount year - amount year - amount year amount and year - amount beginning in year taxpayers had several accountants as a result of miscommunications among taxpayers and the various accountants incorrect amounts were reported on gift_tax returns gift_tax returns for several years were not filed and gst tax exemption allocation errors were made in year cpa discovered that no gift_tax returns were filed for year or year late gift_tax returns for those years were filed on date however the amount_of_the_gift for year was incorrectly calculated by taxpayers for the years year through year taxpayers engaged cpa to prepare their returns the year gift_tax returns incorrectly reflected the total amount of cash gifts to trust and erroneously reported an outright gift to taxpayer’s grandchildren as a gift to trust for year and year cpa was not aware of any gifts to trust and no gift_tax returns were filed for year or year in year taxpayers engaged cpa to prepare their tax returns cpa discovered the above-referenced errors to date no taxable_distributions taxable terminations or any other events have occurred with respect to trust that would give rise to a gst liability on the part of trust or any of its beneficiaries husband and wife had and still have sufficient gst tax exemption remaining and available to allocate sufficient gst tax exemption to trust in order for trust to have an inclusion_ratio of zero sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the tax years at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under ' a once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 under ' a the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in ' a is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore wife is granted an extension of time of days from the date of this letter to make an allocation of wife’s available gst tax exemption with respect to wife s transfers to trust in year and to allocate additional gst_exemption with respect to wife s transfers to trust in year year and year the allocations will be effective as of the respective dates of the transfers to trust and the inclusion_ratio of trust will be determined based on the value of the transfers to trust as determined for federal gift_tax purposes and the amount of exemption allocated to the trust the deemed_allocation rules in sec_2632 are applicable to transfers made after date and therefore no extension of time is necessary for the transfers to trust in year these allocations should be made on supplemental form sec_709 in the case of allocations for year year and year and on original returns in the case of allocations for year and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 for year year and year and to the original return for year the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely enclosures copy for sec_6110 purposes copy of this letter heather c maloy associate chief_counsel passthroughs and special industries cc
